DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 10, 12-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 20040086023) [hereinafter Smith] in view of GB1564560A [hereinafter GB] and JPH05195758A [hereinafter JP].
           Smith discloses a device in the field of applicant’s endeavor and teaches an exhaust gas sensor 20 controllable by a heating element 24 to reach a target (threshold) temperature [0017] by using a sensor output temperature [0031] by comparison with the target temperature. Smith is using value of mass flow (feedstream of exhaust gas) and a temperature, and a thermal model that is created and used by the control system to determine a heat transfer to the sensor [0019], [0020]. Smith also using an ambient temperature data [0017].
For claims 13, 16: Smith teaches that a thermal model / thermal transfer model could be a conductive heat/ thermal transfer model or determination of heat transfer could include all means of heat transfer, i.e., radiant, conductive, and convective means [0061]). 

GB in the field of applicant’s endeavor teaches to measure an ambient air velocity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to include an ambient air velocity as an operating parameter, because, as it is very well known in the art, the ambient temperature/ air velocity would influence an aftertreatment process, especially when the system is not thermally insulated from ambient environment.
JP in the field of applicant’s endeavor teaches to measure an outlet temperature of the exhaust aftertreatment device/ system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to include an outlet temperature as an operating parameter, because, as it is very well known in the art, the outlet temperature should be controlled in order to keep the process within predetermined limits, for a proper aftertreatment process, as very well known in the art.
Official Notice is taken with respect to claim 12: having the particular temperature range, i.e., 130-160 degrees Celsius or 140-150 degrees Celsius, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the aftertreatment system, etc.. See in re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to obtain the temperature range appropriate for the type of the system and the sensing equipment, as very well known in the art.
            Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 20040086023) [hereinafter Smith] in view of GB and JP, as applied to claims above, and further in view of Marlett.
           Smith, GB and JP disclose the device as stated above. 
           They do not explicitly teach the limitations of claims 17-18.
           Marlett discloses in Fig. 1 and Abstract a device in the field of applicant’s endeavor/ an aftertreatment system 50 and a process comprising an exhaust gas sensor, a heater in thermal communication with the sensor via a heat controller, a heating element of the exhaust gas sensor, and a controller in a thermal communication with the sensor and the heater, see at least claim 12 of Marlett.
The controller is configured to access a plurality of parameters comprising of an exhaust gas/ mass flow (see [0024] and claim 11), an ambient air temperature sensor 30, an air charge outlet temperature sensor 33, a mass air flow sensor 49, para [0012]). The controller also configured to calculate temperature of the sensor based on a thermal model and the accessed plurality of parameters (an energy model that predicts an amount of heat energy passed to the exhaust gas sensor 58 based upon exhaust gas flow and exhaust gas temperature, determining temperature of the exhaust gas sensor based on the monitoring the exhaust gas stream [0024], and temperature models and compare the calculated temperature to a threshold temperature, wherein the threshold temperature is selected based on potential dew formation ( min threshold temperature of the exhaust gas sensor 58 can be determined with the min threshold temperature being a temperature sufficient to prevent condensation of fuel and/ or water vapor, min threshold temperature relates to fuel or a water dew point [0018]. The controller also configured to activate a controlled heating process for the sensor (initially activating, via the heater controller, the heating element of the exhaust gas sensor at a low power level (see at least claim 12 of Marlett), responsive to the calculated temperature being below the threshold level temperature (low power level only being during below the threshold temperature time, see at least claim 12 of Marlett). The controlled heating process comprising activating the heater to heat the sensor (activating, via the heater controller, the heating element of the exhaust gas sensor, see claim 12 of Marlett).
For claim 17: the controller also configured to access a key-on parameter as an enablement condition (the engine starting event comprises a key-on starting event, see at least claim 19 of Marlett.
For claim 18: Marlett discloses the system, wherein the thermal model (processor base processor executable code) is based on calibration process to determine one or more calibration values for parameters of the thermal model [0019]-[0020].
Marlette also teaches that the thermal model comprises a heat transfer model when the exhaust mass flow (energy model that predicts an amount of heat energy passed to the exhaust gas sensor 58 based upon exhaust gas flow and exhaust gas temperature [0024)]) is below a predetermined threshold (when estimated sensor temperature is below the min threshold temperature, the initial operation continues with continued monitoring of the engine operation to estimate the temperature of the exhaust gas feedstream [0026].
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to include a key-on parameter as an enablement condition, because selection of such a parameter would be warrant of the correct process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to calibrate the accessed parameters, so as to obtain more accurate results of measurements, as it is very well known in the art.


Allowable Subject Matter
Claims 1, 3-9, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 is allowable because the prior art fail to teach the limitation including “calculating a temperature of the sensor based on a thermal model and the assessed parameters”. Prior art does not teach that all the accessed parameters: an exhaust mass flow, an outlet temperature, an ambient air temperature, and an ambient air velocity are included in calculation of temperature of the sensor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-20 have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendrickson et al. (U.S. 9506390) [hereinafter Henrickson] teaches a thermal model that includes an exhaust mass flow rate and exhaust gas temperature (36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 29, 2022